Citation Nr: 0825841	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO. 06-21 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date prior to May 13, 2004 for 
the award of a 100 percent disability rating for service-
connected left inner ear dysfunction with tinnitus and 
vertigo as residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel





INTRODUCTION

The veteran had active duty from July 1969 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


FINDINGS OF FACT

1. The veteran did not perfect an appeal of the January 1987 
RO rating decision.

2. The veteran submitted an informal claim for an increased 
rating on December 4, 1989.

3. The RO issued a rating decision denying the veteran's 
claim on February 1, 1990.

4. On February 16, 1990, the veteran submitted a timely 
notice of disagreement to the February 1, 1990 rating 
decision.

5. The RO did not issue a statement of the case in response 
to the February 1990 notice of disagreement.

6. With resolution of the benefit of the doubt in the 
veteran's favor, it is factually ascertainable that the 
veteran's service-connected left inner ear dysfunction with 
tinnitus and vertigo as residuals of a head injury disability 
increased in severity to warrant assignment of a 100 percent 
disability rating as of the date one year prior to the 
December 4, 1989 claim.





CONCLUSIONS OF LAW

1. The January 1987 rating decision is final. 38 U.S.C.A. 
§ 7105(c).

2. The criteria for an effective date of December 4, 1988, 
but no earlier, for the assignment of a 100 percent 
disability rating for service-connected left inner ear 
dysfunction with tinnitus and vertigo as residuals of head 
injury have been met. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

This appeal arises from the veteran's disagreement with the 
effective date assigned following the grant of an increased 
rating for service-connected disability. Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). No additional discussion 
of the duty to notify is therefore required.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, VA treatment records, and 
private medical records. As the issue on appeal is whether an 
earlier effective date is warranted, the Board finds that a 
current VA examination report would not be useful to 
adjudication of the claim and that the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). 

From all indications of record, the veteran resides in a 
mental health facility in London, England. In January 1985, 
the veteran was apparently committed to that institution, 
after having been found to have been under diminished mental 
responsibility when he stabbed and killed a store clerk. All 
indications of record also indicate that the veteran will 
remain so confined. 

Further development of the record is clearly problematic. 
First, an August 1990 memorandum generated by the RO 
indicates that the present record is a "rebuilt file," and 
would therefore require the Board to search for further 
records presumably misplaced approximately 18 years ago. 
Consideration of the benefit of the doubt doctrine is clearly 
heightened. See generally O'Hare v. Derwinski, 1 Vet. App. 
365 (1991) (As to service medical records lost in Government 
custody), and 
VA is required to advise the veteran of alternative sources 
of evidence. Dixon v. Derwinski, 3 Vet. App. 261 (1992); see 
Washington v. Nicholson, 19 Vet. App. 362 (2005) (Remanding 
claim to the Board to address VA's duty to "exercise greater 
diligence in assisting the appellant with the development of 
evidence in support of his claim where medical records were 
lost while in VA custody." 

While the Board clearly undertakes a heightened benefit of 
the doubt scrutiny in this matter, further development or 
advisement to the veteran would likely not result in any 
further information. To the Board's knowledge, there are no 
VA mental health care facilities in the area of where the 
veteran resides, and it appears that the veteran's legal 
counsel in the United Kingdom has forwarded all available 
medical records illustrating the veteran's impairment from 
his service-connected disorder. 

Given these circumstances, and the fact that the Board 
presently grants the veteran's claim for an earlier effective 
date beyond that requested by his representative, the Board 
finds no further action would avail the veteran of a more 
favorable result, or of be of material assistance to the 
Board. "The record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the veteran regarding what further evidence [he] 
should submit to substantiate [his] claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim.




Analysis

Through his representative, the veteran argues that an 
earlier effective date of April 1991 be established for the 
100 percent service-connected evaluation of a left inner ear 
dysfunction disorder. Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the weight of such 
evidence is in approximate balance and the claim will be 
granted on this basis. 38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 
Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the claimant shall 
prevail upon the issue).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later. See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

In a March 2007 Brief, the veteran's representative (The 
American Legion), asserted that the veteran filed a timely 
notice of disagreement to the RO's April 1994 rating decision 
denying an increased rating for the veteran's service-
connected disability, but that the RO did not issue a 
statement of the case as required under 38 C.F.R. §§ 19.26, 
19.29. The Board finds that the record supports the veteran's 
contention. 

Moreover, the record reflects that the veteran filed a claim 
for an increased rating for his service-connected disability 
on December 4, 1989. In a handwritten note then received by 
the RO, the veteran advised the RO that he was seeking "an 
increase for residuals of brain trauma." 

The record reflects that the RO issued a rating decision 
denying the veteran an increased rating for his service-
connected disability in February 1990 and that the veteran 
filed a timely notice of disagreement later that same month. 
The veteran specifically indicated that he would "like to 
appeal to the Board of Veterans (sic) Appeals," but the RO 
did not issue a statement of the case. 

The Board finds the claim currently on appeal stems from the 
claim the veteran filed on December 4, 1989. As noted above, 
the earliest effective date for the assignment of an 
increased rating is the date which it is factually 
ascertainable that an increase in disability occurred, if an 
application is received within one year. Therefore, the Board 
will now examine the evidence from one year prior to the 
claim (December 4, 1988) to May 13, 2004 (the current 
effective date) to determine if it is factually ascertainable 
that an increase in disability sufficient to warrant an 
increased rating occurred at any point in this timeframe.

The veteran's service-connected disability is currently rated 
as analogous to Meniere's syndrome, which is rated under 
Diagnostic Code 6205. See 38 C.F.R. 
§ 4.20 (When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.).

The rating criteria for hearing loss disorders were revised 
during the course of the appeal. The veteran was not notified 
of the both versions of the applicable diagnostic criteria; 
however, as this decision awards the highest disability 
rating possible for the entire appeal period, the Board finds 
that the veteran is not prejudiced by this lack of notice.

Prior to June 10, 1999 Meniere's syndrome was rated as 100 
percent disabling if severe; with frequent and typical 
attacks, vertigo, deafness, and cerebellar gait. 38 C.F.R. 
4.87, Diagnostic Code 6205 (1998). As of June 10, 1999, 
Meniere's syndrome (endolymphatic hydrops) is rated as 100 
percent disabling if there is hearing impairment with attacks 
of vertigo and cerebellar gait occurring more than once 
weekly, with or without tinnitus. The Note following 
Diagnostic Code 6205 states the following: Evaluate Meniere's 
syndrome either under these criteria or by separately 
evaluating vertigo (as a peripheral vestibular disorder), 
hearing impairment, and tinnitus, whichever method results in 
a higher overall evaluation. But do not combine an evaluation 
for hearing impairment, tinnitus, or vertigo with an 
evaluation under diagnostic code 6205. 38 C.F.R. 4.87, 
Diagnostic Code 6205 (2007).

During the time period in question, the medical evidence 
includes a May 1993 medical report which shows the veteran 
had "severe to profound" hearing loss in the left ear and 
gait/balance impairment manifested by a positive Romberg 
test. A March 1996 medical report noted that the veteran had 
occasional vertigo that was moderate to severe in nature. A 
July 1997 medical report shows that the veteran had a severe 
left-sided labyrinthine injury with chronic instability, 
severe tinnitus and a "dead"left ear. A November 2002 
medical report noted that the veteran had total deafness in 
the left ear and an August 2003 medical report showed that 
the veteran had a "dead" left ear with severe vestibular 
dysfunction, possibly nystagmus, and tinnitus. The medical 
reports for this time period also show that the veteran 
reported near-constant difficulties with vertigo (balance) 
and tinnitus. Additionally, medical evidence from 1985 and 
1986 shows "nerve deafness" in the veteran's left ear with 
serious problems with tendon gait and complaints of tinnitus.

During a portion of the appellate period, from December 4, 
1988 to the current 2004 effective date, the medical evidence 
upon which to base an increased rating was not generated 
until the May 1993 medical report. Nevertheless, there is 
medical evidence from as early on as 1977 which at least 
suggests that the veteran was already having severe hearing 
impairment and disequilibrium difficulties - although the 
rating period is prescribed by statute in this regard to a 
period up to one year before receipt of the claim, such 
evidence is clearly part of the record and must be examined. 
At that time, it was noted that the veteran was having 
sensorineural hearing loss and labrynthine dysfunction (both 
on the left side) as well as probably narcolepsy - the latter 
suggestive of complications of Meniere's disorder as the 
current analogous disability. 


Further medical records dated in 1985 and 1986 suggest that 
the veteran's service-connected left inner-ear dysfunction 
disability was manifested by symptoms such as nerve deafness 
in the left ear with vertigo and tinnitus severe enough to 
warrant a 100 percent disability rating. 

Given the state of the record; the veteran's non-proximity to 
VA facilities; and the fact that further inquiry by way of a 
retrospective analysis would not likely produce any relevant 
information, the Board finds that after resolving any benefit 
of the doubt in favor of the veteran under the provisions of 
38 U.S.C.A. § 5107(b), the medical evidence of record and the 
veteran's statements from the mid-1980s to 2004 show that his 
service-connected left inner ear dysfunction with tinnitus 
and vertigo as residuals of a head injury were manifested by 
deafness in the left ear with severe tinnitus and vertigo of 
a near constant nature.

The Board finds that it is factually ascertainable that the 
veteran's service-connected disability increased in severity 
to such an extent to warrant assignment of a 100 percent 
disability rating effective one year prior to the date of the 
December 4, 1989 claim. Thus, an effective date of December 
4, 1888 for an award of an increased rating of 100 percent 
for service-connected left inner ear dysfunction with 
tinnitus and vertigo as residuals of a head injury is 
warranted. This is the earliest possible effective date 
available based on the December 4, 1989 claim.

The veteran has argued that his 100 percent disability rating 
should be effective as of the original date of service 
connection from 1972. The Board cannot so find, either 
factually or legally. The veteran has filed many claims for 
an increased rating for his service connected disability over 
the years. The veteran filed a claim in October 1986 that was 
denied in a January 1987 rating decision by the RO. The 
veteran filed a timely notice of disagreement and the RO 
issued a statement of the case in April 1987. In May 1987, 
the veteran filed a letter with the RO stating "Before 
proceeding further, I would appreciate some corrections in 
the statement of the case dated 15th April 1987." 


The remainder of the letter is a description of the errors 
the veteran alleges in the statement of the case. The letter 
expresses no desire to appeal the January 1987 rating 
decision. In June 1987, the veteran corresponded again with 
the RO and asked for VA to postpone his "Board of Appeals 
hearing" until the American Legion and he had time to 
prepare for his hearing. 

In September 1987, the RO corresponded with the veteran. In 
this correspondence, the RO noted the June 1987 letter and 
explained to the veteran that he had no appeal pending and 
that in order to appeal to the Board of Veterans Appeals, the 
veteran must furnish VA with a Substantive Appeal, VA Form I-
9, in compliance with the April 1987 statement of the case. 
The record does not reflect that the veteran responded to 
this letter by filing a substantive appeal within the one 
year period from the January 1987 rating decision. As such, 
the veteran did not perfect an appeal of the January 1987 
rating decision according to the provisions of 38 C.F.R. § 
20.202. Therefore, the January 1987 rating decision became 
final. 38 U.S.C.A. § 7105(c).

In Rudd v. Nicholson, No. 02-300 (U.S. Vet. App. August 18, 
2006), the Court held that when a rating decision is final, 
only a request for a revision premised on clear and 
unmistakable error (CUE) could result in the assignment of an 
earlier effective date. A freestanding claim for an earlier 
effective date, once the appeal becomes final, attempts to 
vitiate the rule of finality. 

Thus, the veteran cannot "reach behind" the final January 
1987 rating decision to establish an effective date from 1972 
unless he alleges CUE in an earlier rating decision. For 
these reasons, the Board finds that an effective date prior 
to December 4, 1988 is not warranted in the instant case.




ORDER

An effective date of December 4, 1988, but no earlier, for 
the assignment of a 100 percent disability rating for 
service-connected left inner ear dysfunction with tinnitus 
and vertigo as residuals of a head injury is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


